Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant amended claims 1, 4-6,15,17-18 and 20 and cancelled claims 2-3,12,14,16 and 19. Claims 1,4-11,13,15,17-18, and 20 are pending and presented for examination.
Examiners Amendment 
Authorization for this examiner' s amendment was given in a telephone interview with Jeffrey L. Waters (Attorney of record Reg#53749) on May 26, 2022. The application has been amended as follows:

Examiners Amendment to the claims
Claim 18 line 2 before “computer ”  insert  --non-transitory--.

Examiners Amendment to the Specification
Paragraph [0006] line 2 after “comprising a”  insert  --non-transitory--.
Paragraph [0041] line 3 after “may include a”  insert  --non-transitory--.
Paragraph [0047] line 1 before “computer ”  insert  --non-transitory--.

Allowable Subject Matter
Claims 1,4-11,13,15,17-18, and 20 are allowed.

The following is a statement of reasons for allowance:  

Regarding independent claim 1,   Although the prior art discloses a method for battery pack management, the method comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery pack and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining, based on the battery pack data, a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time, charging, utilizing a power supply, the first battery pack to the first; and charging, utilizing the power supply, the second battery pack to the second voltage, the prior art of record does not disclose or teach the combination of:  

“wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”

Regarding independent claim 15,   Although the prior art discloses a system for battery pack management, the system comprising: a processor communicatively coupled to a memory, the processor configured to: receive battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determine a target performance characteristic for the first battery pack and the second battery pack; determine a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery pack data; determine, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determine a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time based on the battery pack data; charge, utilizing a power supply, the first battery pack to the first voltage; and charge, utilizing the power supply, the second battery pack to the second voltage wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization, the prior art of record does not disclose or teach the combination of:

  “wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”

Regarding independent claim 18,   Although the prior art discloses a computer program product for battery pack management comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving battery pack data for two or more battery packs, the two or more battery packs comprising a first battery pack and a second battery pack; determining a target performance characteristic for the first battery pack and the second battery pack; determining a first hold up time for the first battery back and a second hold up time for the second battery pack based at least in part on the battery pack data; determining, based on the target performance characteristic, a target hold up time from the first hold up time and the second hold up time; and determining a first voltage for the first battery pack and a second voltage for the second battery pack that satisfies the target hold up time based on the battery pack data, charging, utilizing a power supply, the first battery pack to the first voltage; and charging, utilizing the power supply, the second battery pack to the second voltage, wherein the target performance characteristics comprises battery pack life optimization and battery pack performance optimization; and; the prior art of record does not disclose or teach the combination of  

“wherein determining the target performance characteristic for the first battery pack and the second battery pack comprises: determining whether the first hold up time and second hold up time are above a threshold life optimization hold up time; determining a performance optimization hold-up time for the first battery pack and the second battery pack; determining whether a state of charge for the performance optimization hold-up time exceeds a maximum allowable state of charge; determining whether a difference between the performance optimization hold up time and the life optimization hold up time exceeds a threshold difference; selecting battery pack life optimization for the target performance characteristic based on determining that the first hold up time and second hold up time are above the threshold life optimization hold up time and the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859